—Appeal by the defendant from a judgment of the Supreme Court, Queens County (LeVine, J.), rendered March 27, 1992, convicting him of grand larceny in the third degree, burglary in the third degree, unauthorized use of a vehicle in the first degree, criminal mischief in the second degree (two counts), and conspiracy in the fourth degree, upon a jury verdict, and imposing sentence.
*565Ordered that the judgment is affirmed.
The defendant’s sole claim, that the prosecution failed to turn over Rosario material, cannot be raised on direct appeal as it relies on information which is dehors the record (see, People v Drici, 188 AD2d 611).
Mangano, P. J., Bracken, Miller and Krausman, JJ., concur.